Case 2:21-cv-00183-JMA-ARL Document 4 Filed 02/18/21 Page 1 of 1 PageID #: 20




UNITED STATES DISTRICT COURT                                             For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
EVELIN FERNANDEZ,

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               21-CV-0183 (JMA)(ARL)
                                                                                  FILED
                                                                                  CLERK
WESTHAMPTON CARE CENTER, ET AL.,
                                                                       2/18/2021 10:35 am
                                    Defendants.                          U.S. DISTRICT COURT
-------------------------------------------------------------X      EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                    LONG ISLAND OFFICE

        The Court’s records reflect that the complaint in this action was filed on January 21, 2021.

(ECF No. 1.) Plaintiff paid the filing fee on January 25, 2021.

        Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court - on motion or on its own after notice to the plaintiff
                 - must dismiss the action without prejudice against that defendant or
                 order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

        Accordingly, if service is not made upon defendants by April 21, 2021, or plaintiff fails to

show good cause why such service has not been affected, the complaint will be dismissed without

prejudice.     Plaintiff is to provide a copy of this Order to defendants along with the

summonses and complaint and shall file proof of service with the Court.

        Plaintiff is required to advise the Clerk of Court of any changes of address. Failure to

keep the Court informed of plaintiff’s current address may result in dismissal of the case.

  SO ORDERED.

Dated: February 18, 2021                                     /s/ (JMA)_______________
        Central Islip, New York                              JOAN M. AZRACK
                                                             UNITED STATES DISTRICT JUDGE
